DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner accepts the amendments to the specification/title filed on 10/28/21, and the previous specification objections are withdrawn.
As to the amended claims and remarks filed on 10/28/21, most of the previous 112b rejections are withdrawn while one rejection remains. Based on the claim amendments, new rejections are entered.
Regarding the amended claims and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Status
Claims 1-15 are pending with claims 1-9 being examined and 10-15 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what is attempting to be recited in lines 2-3 in regards to “a plurality of samples respectively on different sample carriers”.  Specifically, are there multiple samples on each carrier?  Is only one respective sample on a respective carrier, or does each carrier include a plurality of samples?
Claims 2-9 are rejected based on further claim dependency.
As to claim 6, it is unclear how the sample carrier is interfaced with the processing station.  Is the sample carrier being moved into something by the carrier support, or is the processing station the structure that is moving to do the interfacing? Additionally, it is unclear if “a sample carrier” and “a processing station” are new carriers/stations, or if they are attempting to refer to the previously recited carriers/stations. Perhaps applicants intend to refer to “each”?  Further, “the sample carrier” in line 3 is unclear as it is unclear which specific carrier is being referenced. In claim 1 there are a plurality of carriers and each carrier, while in claim 6 a carrier is also introduced where it is unclear which specific carrier is “the carrier”. Are applicants intending to refer to “each”?
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4, 6-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tisone et al (US 20080227663; hereinafter “Tisone”; already of record).
As to claim 1, Tisone teaches a method (Tisone; Fig. 2E, 2F), comprising: concurrently processing a plurality of samples respectively on different sample carriers, wherein the concurrently processing the plurality of samples comprises serially processing each sample by a plurality of different processing stations of a sample processing apparatus, wherein the different sample carriers comprise a biochip or a lab-on-a-chip, wherein the plurality of different processing stations respectively performing different processing acts for the processing of the plurality of samples, wherein the plurality of different processing stations respectively are associated with different positions of a sample carry support of the sample processing apparatus, and wherein each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations  (Tisone teaches samples on carriers 511 which are moved to different processing stations by conveyor 512, where each processing station is the location which interacts with dispenser/pressure control system 516/520/551/528; [124]. Tisone teaches that the multiple dispensers enables the use of multiple different reagents, where the samples are moved serially/sequentially to each dispenser, and where the operators occur simultaneously/concurrently; [133-135]. Tissue teaches the different carriers as biochips or lab on a chip because Tisone teaches that carrier 511 can be a glass slide or membrane or more than one well/receptacle, each of which could be considered a biochip or lab on a chip since applicants have not provided an explicit definition in their specification. Additionally, see figure 2C for 511 with an array forming the biochip; [128]).
As to claim 2, Tisone teaches the method of claim 1, comprising processing the plurality of samples according to a processing time between samples carried by successive sample carries, wherein a processing time between samples carried by successive sample carriers corresponds to a time to complete a longest one of the different processing acts of the plurality of different processing stations (Tisone teaches that the samples are conveyed to the various processing stations where because the samples are all on the same transport system/conveyor, and because the samples are processed simultaneously and serially, then the samples are not moved to the next processing station until all processing has been completed; see claim 1 above).
As to claim 3, Tisone teaches the method of claim 2, further comprising: concurrently advancing, via the sample carry support, each sample carrier from a first processing station to a second procession station (Tisone teaches a conveyor to move the carriers; Figs. 2E, 2F).  
As to claim 4, Tisone teaches the method of claim 3, wherein the concurrently advancing comprises advancing each sample carrier from the first processing station to the second processing station along a path that is linear (Tisone teaches a linear conveyor to move the carriers; Figs. 2E, 2F) 
As to claim 6, Tisone teaches the method of claim 1, further comprising: interfacing a sample carrier with a processing station corresponding to the location of the sample carrier (Tisone teaches each dispenser location as the manifold. Tisone teaches each dispenser in Figure 2E/2F as having a pressure control system and a valve; [138, 163, 164]).  
As to claim 7, Tisone teaches the method of claim 6, wherein the interfacing the sample carrier with the processing station comprises engaging the sample carrier via a manifold, wherein the manifold only includes interface components utilized for processing acts performed by the processing station (Tisone teaches the distinct manifolds as the distinct aspiration/dispension systems, where each dispenser only include the components that it uses for processing; see claims 1 and 6 above).
As to claim 8, Tisone teaches the method of claim 7, wherein the components include one or more of a micro channel, a valve, a sensor, or an interface to a corresponding pressure control system (Tisone teaches each dispenser location as the manifold. Tisone teaches each dispenser in Figure 2E/2F as having a pressure control system and a valve; [138, 163, 164]).  
As to claim 9, Tisone teaches the method of claim 1, wherein the processing includes sequencing nucleotides in DNA in the samples (Tisone; [122, 265, 314-316]).

Claims 1-3, 5-9 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hilson et al (US 20030032191; hereinafter “Hilson”; already of record) where Besemer et al (US 6114122; hereinafter “Besemer”) is used as an evidentiary reference and is incorporated by reference in [47] of Hilson. 
As to claim 1, Hilson teaches a method (Hilson; Fig. 1-13), comprising: concurrently processing a plurality of samples respectively on different sample carriers, wherein the concurrently processing the plurality of samples comprises serially processing each sample by a plurality of different processing stations of a sample processing apparatus, wherein the different sample carriers comprise a biochip or a lab-on-a-chip, wherein the plurality of different processing stations respectively performing different processing acts for the processing of the plurality of samples, wherein the plurality of different processing stations respectively are associated with different positions of a sample carry support of the sample processing apparatus, and wherein each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations (Hilson teaches sample carriers 62 which are rotated on carousel 66 to various processing stations, the processing stations including 82 84 86 and 88, as well as 94 and 98; Fig. 1-4 [101-110]. Hilson teaches the importance of concurrent/parallel processing [6], and Hilson includes samples at different processing locations 82/84 and 86/88 simultaneously, where the samples are processed in a sequential order; [105-110]. As seen in figure 1, Hilson teaches that multiple carriers are on the carousel concurrently, where each of these containers is considered being processed when the containers are at each respective carousel station/location after the carousel is indexed one position clockwise.  Additionally, because there are multiple carriers on the carousel, and because each of the multiple carriers is moved to a different station for sequential treatment, then all of the carriers on the carousel at the same time are considered as being processed concurrently. The sample carriers/supports of Hilson are taught as including an array, thereby being a biochip; [10, 15, 44, 45, 56, 94]. Further, in [47] of Hilson the Besemer reference is incorporated therein to teach the support housings/sample carriers, where Besemer teaches the supports as biochip cartridges having arrays; Fig. 1 col. 2 line 19-22, col. 3 line 65-col. 5 line 40).  
As to claim 2, Hilson teaches the method of claim 1, comprising processing the plurality of samples according to a processing time between samples carried by successive sample carries, wherein a processing time between samples carried by successive sample carriers corresponds to a time to complete a longest one of the different processing acts of the plurality of different processing stations (Tisone teaches that the samples are conveyed to the various processing stations where because the samples are all on the same transport system/carousel, and because the samples are processed simultaneously and serially, then the samples are not moved to the next processing station until all processing has been completed; see claim 1 above).
As to claim 3, Hilson teaches the method of claim 2, further comprising: concurrently advancing, via the sample carry support, each sample carrier from a first processing station to a second procession station (Hilson teaches rotating carousel to advance the sample carriers to processing stations; see claim 1 above).  
As to claim 5, Hilson teaches the method of claim 3, wherein the concurrently advancing comprises advancing each sample carrier from the first processing station to the second processing station along a path that is circular (Hilson; Figs. 1-4).  
As to claim 6, Hilson teaches the method of claim 1, further comprising: interfacing a sample carrier with a processing station corresponding to the location of the sample carrier (Hilson teaches that the carriers are interacted with via a dispensing mechanism which includes values and a fluidic pressure control system; Fig. 5-17).  
As to claim 7, Hilson teaches the method of claim 6, wherein the interfacing the sample carrier with the processing station comprises engaging the sample carrier via a manifold, wherein the manifold only includes interface components utilized for processing acts performed by the processing station (Hilson teaches the distinct manifolds as the distinct fluidic systems, where each dispenser only include the components that it uses for processing; see claims 1 and 6 above).
As to claim 8, Hilson teaches the method of claim 7, wherein the components include one or more of a micro channel, a valve, a sensor, or an interface to a corresponding pressure control system (Hilson teaches that the carriers are interacted with via a dispensing mechanism which includes values and a fluidic pressure control system; Fig. 5-17)  
As to claim 9, Hilson teaches the method of claim 1, wherein the processing includes sequencing nucleotides in DNA in the samples (Hilson; [2, 56-59]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tisone et al (US 20080227663; hereinafter “Tisone”; already of record) in view of Tisone et al (US 20050056713; hereinafter “Tisone II”) .
As to claim 1, Tisone teaches a method (Tisone; Fig. 2E, 2F), comprising: concurrently processing a plurality of samples respectively on different sample carriers, wherein the concurrently processing the plurality of samples comprises serially processing each sample by a plurality of different processing stations of a sample processing apparatus, wherein the plurality of different processing stations respectively performing different processing acts for the processing of the plurality of samples, wherein the plurality of different processing stations respectively are associated with different positions of a sample carry support of the sample processing apparatus, and wherein each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations  (Tisone teaches samples on carriers 511 which are moved to different processing stations by conveyor 512, where each processing station is the location which interacts with dispenser/pressure control system 516/520/551/528; [124]. Tisone teaches that the multiple dispensers enables the use of multiple different reagents, where the samples are moved serially/sequentially to each dispenser, and where the operators occur simultaneously/concurrently; [133-135]).
If it is deemed that Tisone does not specifically teach the sample carriers include a biochip or a lab-on-a-chip, then Tisone II teaches the analgous art of a dispenser which dispenses onto various substrates including membranes, glass slides and biochips as obvious alternatives (Tisone II; [52]). It would have been obvious to one of ordinary skill in the art to have modified the sample carrier substrates which are used for dispensing of Tisone to have been biochips as in Tisone II because Tisone II teaches that it is well-known to dispense onto various substrates including biochips (Tisone; [52]).
As to claim 2, modified Tisone teaches the method of claim 1, comprising processing the plurality of samples according to a processing time between samples carried by successive sample carries, wherein a processing time between samples carried by successive sample carriers corresponds to a time to complete a longest one of the different processing acts of the plurality of different processing stations (Tisone teaches that the samples are conveyed to the various processing stations where because the samples are all on the same transport system/conveyor, and because the samples are processed simultaneously and serially, then the samples are not moved to the next processing station until all processing has been completed; see claim 1 above).
As to claim 3, modified Tisone teaches the method of claim 2, further comprising: concurrently advancing, via the sample carry support, each sample carrier from a first processing station to a second procession station (Tisone teaches a conveyor to move the carriers; Figs. 2E, 2F).  
As to claim 4, modified Tisone teaches the method of claim 3, wherein the concurrently advancing comprises advancing each sample carrier from the first processing station to the second processing station along a path that is linear (Tisone teaches a linear conveyor to move the carriers; Figs. 2E, 2F) 
As to claim 6, modified Tisone teaches the method of claim 1, further comprising: interfacing a sample carrier with a processing station corresponding to the location of the sample carrier (Tisone teaches each dispenser location as the manifold. Tisone teaches each dispenser in Figure 2E/2F as having a pressure control system and a valve; [138, 163, 164]).  
As to claim 7, modified Tisone teaches the method of claim 6, wherein the interfacing the sample carrier with the processing station comprises engaging the sample carrier via a manifold, wherein the manifold only includes interface components utilized for processing acts performed by the processing station (Tisone teaches the distinct manifolds as the distinct aspiration/dispension systems, where each dispenser only include the components that it uses for processing; see claims 1 and 6 above).
As to claim 8, modified Tisone teaches the method of claim 7, wherein the components include one or more of a micro channel, a valve, a sensor, or an interface to a corresponding pressure control system (Tisone teaches each dispenser location as the manifold. Tisone teaches each dispenser in Figure 2E/2F as having a pressure control system and a valve; [138, 163, 164]).  
As to claim 9, modified Tisone teaches the method of claim 1, wherein the processing includes sequencing nucleotides in DNA in the samples (Tisone; [122, 265, 314-316]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tisone in view of Phelps et al (US 20070140925; hereinafter “Phelps”; already of record) or alternatively over Tisone in view of Tisone II in view of Phelps.
As to claim 5, modified Tisone teaches the method of claim 3 (see above), wherein the sample carriers are advanced along a linear processing path (Tisone teaches a linear conveyor to move the carriers; Figs. 2E, 2F). 
Tisone does not specifically teach the carriers are advanced along a circular processing path.  However, Phelps teaches the analogous art of processing carriers 12 which are conveyed in a linear conveyor path, and alternatively as a functional equivalent a circular carousel path, to various processing stations (Phelps; [24, 94] Fig. 1, 2, 7, 15, 16). It would have been obvious to one of ordinary skill in the art to have modified the sample carriers which move along a linear conveyor path to a variety of processing stations of Tisone to move along a circular carousel path as in Phelps because Phelps teaches that a circular carousel path is a well-known alternative to a linear conveyor (Phelps; [24]).  Furthermore,  it would have been obvious to one of ordinary skill in the art to rearrange the linear carrier support of Tisone to be circular as taught in Phelps as this involves a simple design choice well within the gambit of one of ordinary skill in the art, since it has been generally recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.'

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hilson in view of Phelps.
As to claim 4, Hilson teaches the method of claim 3 (see above), where the sample carriers are advanced along a circular processing path (Hilson; Figs. 1-4). 
Hilson does not specifically teach the carriers are advanced along a linear processing path.  However, Phelps teaches the analogous art of processing carriers 12 which are conveyed in a circular path, and alternatively as a functional equivalent a linear conveyor path, to various processing stations (Phelps; [24, 94] Fig. 1, 2, 7, 15, 16). It would have been obvious to one of ordinary skill in the art to have modified the sample carriers which move along a circular path to a variety of processing stations of Hilson to move along a linear conveyor as in Phelps because Phelps teaches that a linear conveyor is a well-known alternative to a circular carousel/conveyor (Phelps; [24]).  Furthermore,  it would have been obvious to one of ordinary skill in the art to rearrange the circular carrier support of Hilson to be linear as taught in Phelps as this involves a simple design choice well within the gambit of one of ordinary skill in the art, since it has been generally recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.'
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10281481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a sample processing device performing the processing method of processing multiple different samples on carriers concurrently in parallel with each other at different processing stations (see claim 1 of 10281481). Specifically, as to claim 1, ‘481 teaches a method, comprising: concurrently processing a plurality of samples respectively on different sample carriers, wherein the concurrently processing the plurality of samples comprises serially processing each sample by a plurality of different processing stations of a sample processing apparatus (claim 1 of ‘481 “the first and second processing stations are configured to perform the first and second processing acts independently from one another and concurrently in parallel with each other”), with the different sample carriers, wherein the plurality of different processing stations respectively performing different processing acts for the processing of the plurality of samples, wherein the plurality of different processing stations respectively are associated with different positions of a sample carry support of the sample processing apparatus, and wherein each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations (“a sample carrier support with multiple positions in series… a support mover configured to move the sample carrier support”, “a first processing station located at the first position and configured to perform a first processing act in the first position on a sample carried by a sample carrier of the multiple sample carriers located at the first position, and a second processing station located at the second position and configured to perform a second processing act in the second position on a sample carried by a sample carrier of the multiple sample carriers located at the second position”).  The claims of ‘481 do not teach that the sample carrier is a biochip or a lab-on-a-chip. However, col. 3 lines 7-11 state that Non-limiting examples of suitable sample carriers include a biochip, a lab-on-a-chip, and/or other sample carrier, and it would have been obvious to one of ordinary skill in the art to have used a biochip sample carrier as disclosed by ‘481 as the claimed sample carrier in claim 1 of ‘481 since ‘481 teaches that a biochip is a well-known form of sample carrier (‘481 col. 3 line 7-11).  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10281481 B2 in view of Tisone et al (US 20050056713; hereinafter “Tisone II”). As to claim 1, ‘481 teaches a method, comprising: concurrently processing a plurality of samples respectively on different sample carriers, wherein the concurrently processing the plurality of samples comprises serially processing each sample by a plurality of different processing stations of a sample processing apparatus (claim 1 of ‘481 “the first and second processing stations are configured to perform the first and second processing acts independently from one another and concurrently in parallel with each other”), with the different sample carriers, wherein the plurality of different processing stations respectively performing different processing acts for the processing of the plurality of samples, wherein the plurality of different processing stations respectively are associated with different positions of a sample carry support of the sample processing apparatus, and wherein each sample carrier is located at a different processing position respectively corresponding to one of the plurality of different processing stations (“a sample carrier support with multiple positions in series… a support mover configured to move the sample carrier support”, “a first processing station located at the first position and configured to perform a first processing act in the first position on a sample carried by a sample carrier of the multiple sample carriers located at the first position, and a second processing station located at the second position and configured to perform a second processing act in the second position on a sample carried by a sample carrier of the multiple sample carriers located at the second position”).  Claim 1 of ‘481 does not teach that the sample carrier is a biochip or a lab-on-a-chip.  However, Tisone II teaches the analgous art of a dispenser which dispenses onto various substrates including membranes, glass slides and biochips as obvious alternatives (Tisone II; [52]). It would have been obvious to one of ordinary skill in the art to have modified the sample carrier substrates of claim 1 of ‘481 to have been biochips as in Tisone II because Tisone II teaches that it is well-known to use biochips as a substrate for sample processing (Tisone; [52]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Paschetto et al (US 20060201810; already of record; hereinafter “Paschetto”) teaches DNA processing [6] where a transport device 2a/b/n moves samples to various processing stations 1a/b/c; [5-10, 13, 26-36, 41-48, 53-55]. Paschetto teaches the samples moving serially to each processing station where each processing station 1a-1c would process samples at that particular station concurrently which other stations were processing their respective samples; [7, 8, 45]. Paschetto teaches each work station functioning concurrently in that each station acts in cooperating fashion with the other stations; [25, 43, 45]. Further, each station of Paschetto performs parallel processing; [7, 8, 26, 45]. 
Response to Arguments
Applicant’s arguments filed on 10/28/21 have been considered but are moot because they are towards the amended claims and not the current grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Benjamin R Whatley/Primary Examiner, Art Unit 1798